DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 02/03/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 12/09/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

6.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 and 10 of U.S. Patent No. 10197743 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an optical fiber connection system.
Specifically, regarding claim 1, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 2, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 3, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 4, see claim 10 of U.S. Patent 10197743 B2.
Regarding claim 5, see claim 2 of U.S. Patent 10197743 B2.
Regarding claim 6, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 7, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 8, see claims 1 and 6 of U.S. Patent 10197743 B2.
Regarding claim 9, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 10, see claims 1, 6 and 9 of U.S. Patent 10197743 B2.
Regarding claim 11, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 12, see claim 9 of U.S. Patent 10197743 B2.
Regarding claim 13, see claim 10 of U.S. Patent 10197743 B2.
Regarding claim 14, see claim 2 of U.S. Patent 10197743 B2.
Regarding claim 15, see claim 9 of U.S. Patent 10197743 B2.

The claims are therefore not patentably distinct.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Childers et al. (US 10877222 B2) disclose a multi-fiber ferrule.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883